DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

Claim status in the amendment received on 4/1/2021:
Claims 1 and 10-19 have been amended.
New claim 26 has been added.
Claims 1-26 are pending.

Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous 112(b) rejections have been withdrawn.
Examiner Notes
Giving the claims the broadest reasonable interpretation, the following underlined limitations, as recited in claim 1 and similarly in claims 10 and 19 are not giving a patentable weight because they are describing a step/element that is not being claimed. For example, the limitations below describes how “to disable global links” but disabling such links is not positively claimed. To give the limitations a patentable weight the examiner suggests positively claiming disabling the local links.

“wherein to disable some of the one or more global links, respective some of one or more global switches of the plurality of global switches are turned on but respective some of one or more global ports of the plurality of global ports are turned off to place respective some of the plurality of global links in idle state”
Nevertheless, the limitations are addressed in the following rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1, 10 and 19, the following underlined limitations are not adequately supported by the specification.

“wherein each of the plurality of global switches are coupled to a respective one of a plurality of global ports, wherein each of the plurality of global ports is coupled to a respective one of the plurality of global links”

“wherein to disable some of the one or more global links, respective some of one or more global switches of the plurality of global switches are turned on but respective some of one or more global ports of the plurality of global ports are turned off to place respective some of the plurality of global links in idle state”

As to claim 26, the following underlined limitations are not adequately supported by the specification.
“wherein the one or more global links are selectively disabled or enabled while respective global switches of the plurality of global switches remain on but respective global ports of the plurality of global ports are turned off or on, respectively”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-20 and 22-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (Pub. No.: US 20120207018 A1) in view of Pratap et al. (Pub.  No.: US 20180167223 A1).
As to claim 1, Goldenberg teaches a compute device for dynamic bandwidth management of an interconnect fabric (paragraph [0040]) that includes a plurality of groups, wherein each group of the plurality of groups includes (i) a plurality of compute nodes (fig. 2, 22), (ii) a plurality of local node switches (fig. 2, 26), and (iii) a plurality of global switches (fig. 2, 32, 34), wherein each of the plurality of compute nodes is communicatively coupled to a respective one of the plurality of local node switches of the same group via a corresponding node link of a plurality of node links, wherein each of the plurality of local node switches in each respective group is communicatively coupled to each of the global switches in the same respective group via a corresponding local link of a plurality of local links, and wherein each of the plurality of global switches of each of the plurality of groups is communicatively coupled to other global switches in each of the other of the plurality of groups via a corresponding global link of a plurality of global links (fig. 2), wherein each of the plurality of global switches are coupled to a respective one of a plurality of global ports, wherein each of the plurality of global ports is coupled to a respective one of the plurality of global links (fig. 2 and paragraph [0097]), the compute device comprising:  a processor; a memory having stored thereon a plurality of instructions (paragraph [0040]) that, when executed, cause the compute device to:
calculate a predicted fabric bandwidth demand which is expected to be used by the interconnect fabric in a next epoch and subsequent to a present epoch (fig. 5, 50);
determine whether any one or more global links of the plurality of global links can be disabled during the next epoch as a function of the calculated predicted fabric bandwidth demand (paragraph [0045]);
determine whether any local links of the plurality of local links can be disabled during the next epoch as a function of the calculated predicted fabric bandwidth demand (paragraph [0045]);
disable, in response to a determination that one or more global links of the plurality of global links can be disabled, the one or more global links of the plurality of global links that can be disabled (paragraph [0045]); and
disable, in response to a determination that one or more local links of the plurality of local links can be disabled, the one or more local links of the plurality of local links that can be disabled (paragraph [0045]), 
wherein to disable some of the one or more global links, respective some of one or more global switches of the plurality of global switches are turned off to place respective some of the plurality of global links in idle state (paragraphs [0045] and [0032])).
	Goldenberg does not explicitly teach turning off certain ports while the respective switch is turned on.
However, in the same field of endeavor (managing computing networks) Pratap teaches to disable some of the one or more global links, respective some of one or more global switches of the plurality of global switches are turned on but respective some of one or more global ports of the plurality of global ports are turned off to place respective some of the plurality of global links in idle state (paragraph [0078]).
Based on Goldenberg in view of Pratap, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate turning off certain ports while the respective switch is turned on (taught by Pratap) with enabling and disabling links for bandwidth management (taught by Goldenberg) in order to make sure data and power are delivered optimally as motivated by Pratap (paragraph [0078]). 
	As to claim 2, Goldenberg teaches wherein to calculate the predicted fabric bandwidth demand comprises to: determine a set of jobs in a job queue that are to be run in the next epoch and subsequent to the present epoch, wherein the job queue includes a plurality of enqueued jobs (paragraph [0034]); determine a predicted bandwidth demand for each of the set of enqueued jobs (paragraph [0034]); and calculate the predicted fabric bandwidth demand as a function of a sum of the predicted bandwidth demand for each job (paragraph [0034]).
As to claim 4, Goldenberg teaches wherein to determine whether any global links of the plurality of global links can be disabled during the next epoch comprises to: determine a set of jobs in a job queue that are to be run in the next epoch and subsequent to the present epoch, wherein the job queue includes a plurality of enqueued jobs (paragraph [0009]); determine one or more possible paths between a first compute node in a first group and a second compute node in a second group for each of the set of jobs in the job queue (paragraph [0012]); determine which of the one or more possible paths can be unused in the next epoch and still satisfy the predicted fabric bandwidth demand (paragraph [0012]); and determine whether each of the global links of the plurality of global links can be disabled as a function of whether that global link is in the one or more possible paths which can be unused (paragraphs [0034]-[0035]).
As to claim 5, Goldenberg teaches wherein to determine whether any local links of the plurality of local links can be disabled during the next epoch comprises to: determine a set of jobs in a job queue that are to be run in the next epoch and subsequent to the present epoch, wherein the job queue includes a plurality of enqueued jobs (paragraph [0009]); determine one or more possible paths between one compute node in a first group and another compute node in a second group for each of the set of jobs in the job queue (paragraph [0012]); determine which of the one or more possible paths can be unused in the next epoch and still satisfy the predicted fabric bandwidth demand(paragraph [0012]); and determine whether each of the local links of the plurality of local links can be disabled as a function of whether that local link is in the one or more possible paths which can be unused (paragraphs [0034]-[0035]).
As to claim 6, Goldenberg teaches wherein to determine whether any of the one or more global links of the plurality of global links can be disabled during the next epoch comprises to determine whether any of the one or more global links of the plurality of global links can be disabled during the next epoch based on one or more quality of service requirements (paragraphs [0043]).
As to claim 7, Goldenberg teaches wherein to determine whether any of the one or more local links of the plurality of local links can be disabled during the next epoch comprises to determine whether any of the one or more local links of the plurality of local links can be disabled during the next epoch based on one or more quality of service requirements (paragraphs [0043]).
As to claim 8, Goldenberg teaches wherein the plurality of instructions further cause the compute device to determine whether any global switches of the plurality of global switches can be disabled during the next epoch as a function of the calculated predicted fabric bandwidth demand and the determined any global links of the plurality of global links which can be disabled during the next epoch (paragraphs [0043]).
As to claim 9, Goldenberg teaches wherein the plurality of instructions further cause the compute device to update one or more routing tables to reflect the disabled one or more global links of the plurality of global links and the disabled one or more local links of the plurality of local links (paragraph [0093]).

As to claims 19-20 and 22-25, the claims are substantially similar to claims 1-2, 4-6 and 9, respectively. Please refer to each respective claim above. 
As to claim 26, Pratap further teaches wherein the one or more global links are selectively disabled or enabled while respective global switches of the plurality of global switches remain on but respective global ports of the plurality of global ports are turned off or on, respectively (paragraph [0078]). The limitations of claim 26 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (Pub. No.: US 20120207018 A1) in view of Pratap et al. (Pub.  No.: US 20180167223 A1) and further in view of  Hanko et al. (Patent No.: US 6438141 B1).
As to claim 3, Goldenberg in view of Pratap does not appear to  explicitly teach predicting bandwidth demand based on previous bandwidth usage.
to calculate the predicted fabric bandwidth demand comprises to calculate the predicted fabric bandwidth demand as an exponential moving average based on past fabric bandwidth usage over one or more previous epochs (col. 4, lines 44-60).
Based on Goldenberg in view of Pratap and further in view of Hanko, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate predicting bandwidth demand based on previous bandwidth usage (taught by Hanko) with turning off certain ports while the respective switch is turned on (taught by Pratap) with enabling and disabling links for bandwidth management (taught by Goldenberg) in order to make sure data and power are delivered optimally as motivated by Pratap (paragraph [0078]), and in order to make the prediction more accurate.
As to claim 12, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.
As to claim 21, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lund (Pub. No.: US 20070280239 A1) teaches disabling/ enabling certain ports on a switch (abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        5/22/2021